 ARMSTRONGRUBBERCOMPANYThe Armstrong Rubber Company'andHerbert R.Knapp,et al., Petitioner,and United Rubber, Cork,Linoleum and Plastic Workers of America, LocalUnion No. 164.Case 18-RD-563January 18, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOA petition was duly filed on April 12, 1973, underSection 9(c) of the National Labor Relations Act, asamended. Or, May 10, 1973, the Regional Directorfor Region 18 dismissed the petition and on May 26,1973, the Petitioner appealed that dismissal. There-after, on July 23. 1973, the Board issued a ruling onthe appeal in which it directed that a hearing he held.A hearing was held on September 13, 1973, beforeHearing Officer Karen A. Hammerstrom. Followingthehearing, the Regional Director, pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, transferred this caseto the National Labor Relations Board for decision.The Petitioner and the Union filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner, an employee of the Employer,asserts that the Union, a labor organization, is nolonger the representative, as defined in Section 9(a)of the Act, of the employees designated in thepetition.3.The Petitioner seeks to decertify the Union asthe representative of all the tire laboratory techni-cians at the Employer's Des Moines, Iowa, plant,excluding all other employees. The Union contendsthat the petition should be dismissed because thecertifiedunit sought is not coextensive with theexisting collective-bargaining unit and therefore isnot appropriate for decertification. The Petitionertakes the position that the certified unit is appropri-ate for decertification because its separate identity513has been maintained in bargaining. The Employer isin agreement with the Petitioner.The Employer, a Connecticut corporation, isengaged in the manufacture and sale of rubber tiresat itsMidwest Division plant in Des Moines, Iowa.There are approximately 1.400 employees at the DesMoines plant who are represented by the Union.There are nine classified as tire laboratory techni-cians, sometimes referred to as laboratory develop-ment employees, who work in the technical servicesdepartment.Others in that department includeprofessional engineers and chemists and clericalemployees who are unrepresented.Since 1943 the Employer has recognized the Unionas the collective-bargaining representative of theproduction and maintenance employees at its DesMoines, Iowa, plant. On January 16, 1969, pursuanttoa Stipulation for CertificationUpon ConsentElection, the Board certified the Union as thecollective-bargaining representative for all tire labo-ratory technicians at the Des Moines plant in Case18-RC-7720.Since 1959 the Employer and the InternationalUnion of United Rubber, Cork, Linoleum andPlasticWorkers of America have executed masterUniform Agreements covering for the most part unitsof production and maintenance employees at thevarious Armstrong plants. The Employer and localunions of the International have also entered intosupplemental agreements at individual plants. Themost recent master Uniform Agreement, applicableto the Midwest Division, Des Moines, Iowa, as wellas to other of the Employer's divisions, was effectivefrom October 15, 1970, to July 1, 1973. A LocalSupplemental agreement, entered into between theEmployer and the Union, Local No. 164, applicabletotheDesMoines plant, was effective fromDecember 12, 1970, to July 1, 1973. At the time ofthe hearing, in September 1973. the Uniform andLocal Supplemental agreement, had expired.The most recent master Uniform and Supplemen-talAgreement included the tire laboratory techni-cians.The Uniform Agreement provided, in itsrecognition clause, that the term "employees" wassubject to the inclusions and exclusions currentlyrecognized by the parties and set out in local plantsupplemental agreements. The 1970 Local Supple-mental Agreement specifically included the disputedcategory. The recognition clause read:The term "employee" or "employees," for thepurpose of this agreement shall apply only toincentive and hourly-rated production and main-tenance employees including shipping, receivingand warehouse employees. Janitors, storekeepers,1The Employer's name appears as amended at the hearing208 NLRB No. 83 514DECISIONSOF NATIONALLABOR RELATIONS BOARDpowerhouse employees, finished tire inspectors,laboratoryand development employees onlyasdefined by the National Labor Relations Board inN.L.R.B.Case # 18-RC-7720,Scheduling em-ployees only as defined by the National LaborRelationsBoard inN.L.R.B.Case# 18-RC-7791, but shall exclude executives, super-intendents, foremen, supervisors, office and cleri-calworkers, employees engaged in engineering,laboratoryand development work includingquality control technicians and plant protectionemployees. [Emphasis supplied.]This specific reference to the unit certified in Case18-RC-7720 translated the parties' understanding,reached during negotiation of the 1970 UniformAgreement, that the tire laboratory technicians "shallbe included" in the Local Supplemental Agreement.2The major terms of the most recent Uniform andLocalSupplemental collective-bargainingagree-ments, as well as other agreements for employeebenefit programs, apply to all employees in thecontract unit including the tire laboratory techni-cians. The benefit programs are retirement pension,life insurance, severance pay, hospitalization, surgi-cal,medical, accident and sickness insurance, andsupplemental workmen's compensation. A laborato-ry technician took part in negotiations and was asignatory to the 1970 Local Supplemental Agree-ment.While there are some special provisions in theLocal Supplemental Agreement applicable to tirelaboratory technicians, they reflect only a recogni-tionof the technicians' special skills. They areinsufficient to establish a separateness from theexisting contract unit.3The 1969 decision inThe Armstrong RubberCompany,180 NLRB 410, is not dispositive of thiscase. The earlier case arose before execution of the2 Joint Exh. i, p 137. Letter from Mr Vincent M Helm for theEmployer to Mr Robert Garber, representative of the Union's parentInternational3These include seniority, Job qualifications, probationary period, layoff,most recent Uniform and Local Supplementalagreements. The Union had filed a unit clarificationpetition seeking to add to the long recognizedproduction and maintenance bargaining unit twounits that had been separately certified in early 1969.These were the tire laboratory technicians, who areinvolved in the subject case, and the schedulingdepartment employees. The Board dismissed thepetition because the Union had not included otheremployees having like interests and functions.Since the decision in that case the Union andEmployer, in their collective-bargaining agreements,have treated the tire laboratory technicians as part ofthe overall unit. Differences that existed in 1969between the tire laboratory technicians and theproduction and maintenance employees appear tohave been removed in the intervening years. The tirelaboratory technicians, once salaried, are now hourlypaid and their employee benefits are no differentfrom those received by other employees covered bythe Uniform Agreement.In view of the past 2-1/2-year history of bargainingand the several applicable bargaining agreementsestablishing substantiallyuniform conditions ofemployment for all represented employees, includingthe tire laboratory technicians, we find that there hasbeen an effective merger of the individually certifiedunit into the broader recognized contract unit. Wefind that, as the certified unit sought is but a segmentof the existing recognized contract unit, it is notappropriate for decertification.4We shall thereforedismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.and recall,and also applyto other selected groups in addition to tirelaboratorytechnicians4W T Grant Company,179 NLRB 670